Case 19-05359-pmb         Doc 4    Filed 01/08/20 Entered 01/08/20 11:38:02          Desc Main
                                   Document      Page 1 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

In re:                                           §
                                                 § Case No. 19-60045-pmb
Tiffany Porch-Pope                               §
aka Tiffany Porch                                § Adversary Proceeding No. 19-05359-pmb
aka Tiffany Pope                                 §
           Debtor                                §

Melissa J. Davey,                                §
Chapter 13 Trustee,                              §
          Plaintiff
                                                 § CONTESTED MATTER
v.                                               §
Carvana, LLC                                    §
         Defendant                              §
                                                §
                                                §

                                            ANSWER

         COMES NOW, Carvana, LLC, Defendant herein (Carvana) and makes and files it’s Answer as
follows:
                                               1.
                                            Admitted.
                                               2.
                                            Admitted.

                                               3.
                                            Admitted.

                                               4.
                                            Admitted.

                                               5.
                                            Admitted.

                                               6.
                                            Admitted.

                                               7.
                                            Admitted.
Case 19-05359-pmb     Doc 4     Filed 01/08/20 Entered 01/08/20 11:38:02               Desc Main
                                Document      Page 2 of 4



                                              8.
                                           Admitted.

                                              9.
                                           Admitted

                                             10.
                                           Admitted

                                             11.
                                           Admitted

                                              12.
            Carvana reiterates and incorporates by reference its previous responses.

                                               13.
        Paragraph 13 calls for a legal conclusion and Carvana therefore denies the same.

                                               14.
        Paragraph 14 calls for a legal conclusion and Carvana therefore denies the same.

                                               15.
        Paragraph 15 calls for a legal conclusion and Carvana therefore denies the same.

                                               16.
        Paragraph 16 calls for a legal conclusion and Carvana therefore denies the same.

                                               17.
        Paragraph 17 calls for a legal conclusion and Carvana therefore denies the same.

                                              18.
            Carvana reiterates and incorporates by reference its previous responses.

                                               19.
        Paragraph 19 calls for a legal conclusion and Carvana therefore denies the same.

                                               20.
        Paragraph 20 calls for a legal conclusion and Carvana therefore denies the same.

                                               21.
        Paragraph 21 calls for a legal conclusion and Carvana therefore denies the same.
Case 19-05359-pmb        Doc 4       Filed 01/08/20 Entered 01/08/20 11:38:02             Desc Main
                                     Document      Page 3 of 4



                                                 22.
          Paragraph 22 calls for a legal conclusion and Carvana therefore denies the same.

                                                23.
                                              Admitted.

                                                 24.
          Paragraph 24 calls for a legal conclusion and Carvana therefore denies the same.

                                                 25.
               Carvana reiterates and incorporates by reference its previous responses.

                                                 26.
          Paragraph 26 calls for a legal conclusion and Carvana therefore denies the same.

                                                 27.
          Paragraph 27 calls for a legal conclusion and Carvana therefore denies the same.

                                                 28.
          Paragraph 28 calls for a legal conclusion and Carvana therefore denies the same.

                                                 29.
                                               Denied.

  This the 8th day of January 2020
                                               Respectfully Submitted

                                               /s/Richard B. Maner
                                               Richard B. Maner, GA Bar 486588
                                               Attorney for Respondent
                                               180 Interstate N Parkway Ste 200
                                               Atlanta, GA 30339
                                               404-252-6385 Phone; 404-252-6394 Fax
                                               rmaner@rbmlegal.com
Case 19-05359-pmb            Doc 4   Filed 01/08/20 Entered 01/08/20 11:38:02               Desc Main
                                     Document      Page 4 of 4




                                     CERTIFICATE OF SERVICE

        This is to certify that I have served a copy of ANSWER electronically. Those not served
electronically have been served by depositing same in the United States Mail in a properly addressed
envelope to each with adequate postage thereon as follows:

Tiffany Porch-Pope
7480 Parkland Bnd
Fairburn, GA 30213

Karen King
King & King Law LLC
215 Pryor Street, S.W.
Atlanta, GA 30303

Melissa J. Davey
Melissa J. Davey, Standing Ch 13 Trustee
Suite 200
260 Peachtree Street, NW
Atlanta, GA 30303

Delaycee S. Rowland
Office of Melissa J. Davey
Standing Ch 13 Trustee
Suite 200
260 Peachtree Street, NW
Atlanta, GA 30303


This the 8th day of January 2020
                                                /s/Richard B. Maner
                                                Richard B. Maner, GA Bar 486588
                                                Attorney for Respondent
                                                180 Interstate N. Parkway Ste 200
                                                Atlanta, GA 30339
                                                404-252-6385 Phone; 404-252-6394 Fax
                                                rmaner@rbmlegal.com
